Citation Nr: 0411110	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1963 to December 
1968.  His claim comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied an evaluation in excess of 30 percent for the 
veteran's PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development is 
necessary to comply with the Veterans Claims Assistance Act of 
2000.

2.  A February 2002 VA examination report notes that the veteran's 
PTSD is manifested by occasional nightmares, difficulty sleeping, 
and marital problems; however, no significant findings were shown 
on a mental status examination and the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 65 to 70. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.   §§ 3.321(b)(1), 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an evaluation in excess 
of 30 percent for his service-connected PTSD.  In the interest of 
clarity, the Board will initially discuss whether this issue has 
been properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claim by means of a rating decisions dated in March 2002, a 
Statement of the Case issued in August 2002, as well as a December 
2001 letter by the RO.

In the rating decision, the veteran was informed of the basis for 
the denial of his claim and of the type of evidence that he needed 
to submit to prevail.  In the Statement of the Case, the RO 
notified the veteran of all regulations pertinent to his claim, 
informed him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its December 2001 letter 
of the respective duties of the VA and of the veteran in obtaining 
that evidence.  This letter was provided to a veteran before the 
RO denied his claim in March 2002.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (holding that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the Statement 
of the Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. § 5103 
of the new statute. 

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal.  The 
veteran was also afforded a VA psychiatric examination in February 
2002, which appears adequate for rating purposes.  That 
examination report noted that the veteran was not receiving any 
mental health treatment.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims that his service-connected PTSD warrants an 
evaluation higher than 30 percent.  For the reasons set forth 
below, the Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim.

A.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

Under the rating criteria for evaluation mental disorders, a 30 
percent rating is assigned for occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003). 

A 50 percent rating is assigned where there is occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is assigned where there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

B.  Factual Background

The only medical evidence in support of the veteran's claim for 
increased compensation benefits is a February 2002 VA examination 
report.  At that time, the veteran's wife accompanied him and was 
also interviewed.  The examiner indicated that he had reviewed the 
claims file, including the most recent examination report from 
April 1999, and stated that the veteran was not receiving any 
mental health treatment.  During the interview, the veteran stated 
that he attended church on a regular basis.  He stated that he 
worked for himself picking up junk, which he had done most of his 
life.  Parenthetically, the Board notes that the April 1999 VA 
examination report noted that the veteran reported that he had 
worked as a truck driver for many years and had stopped working 
because he was unable to walk due to severe poor circulation in 
his legs.  VA also determined the veteran to be entitled to 
nonservice-connected pension benefits effective from March 1992; 
however, at the time of this determination in June 1992, service 
connection had not been established for PTSD.  The veteran stated 
that he had been married five times, and that he had married and 
divorced his current wife three times.  With regard to recent 
legal difficulties, the veteran stated that in August and 
September of 2001 he was in jail for thirty-three days for 
domestic abuse; however, he indicated that he and his current wife 
had recently remarried and were "getting along okay."  He said he 
slept only three to four hours a night.  He also indicated that he 
had nightmares, but that they were not as bad as they had been in 
the past.  He said he tried to stay busy because he would become 
anxious when idle.  He indicated that loud noises, especially 
firecrackers, bothered him and made him jumpy.  He denied both 
homicidal and suicidal ideation, but reported a problem with his 
temper.  

A mental status examination revealed that the veteran was oriented 
to time, place, person and situation.  He was casually dressed and 
appeared to be very pleasant and polite.  He was able to smile 
during the interview.  His comprehension was average, his speech 
was clear and goal directed, and there was no evidence of any 
psychosis or thought disorder.  His memory was grossly intact, and 
reality testing was average.  The examiner concluded with a 
diagnosis of PTSD, chronic.  He also assigned the veteran a GAF 
score of 65 to 70.  

C.  Analysis

Applying the above criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
PTSD.  The veteran's primary symptoms involve occasional 
nightmares, difficulty sleeping, feelings of anxiety when idle, as 
well as difficulty in establishing and maintaining effective work 
and social relationships.  However, the evidence does not show 
that the veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood, as required for 
the next higher evaluation of 50 percent.

The record shows that the veteran has an unstable marriage 
history.  He also indicated that he was incarcerated for thirty-
three days in August and September of 2001 for domestic violence.  
This clearly suggests that the veteran exhibits impaired impulse 
control (such as unprovoked irritability with periods of 
violence), as listed in the criteria for a 70 percent evaluation.  
Nevertheless, the veteran indicated at his February 2002 VA 
examination that he and his wife had recently remarried and were 
"getting along okay."  No more recent incidents have been 
reported.

The Board also notes that the veteran was assigned a GAF score of 
65 to 70, which is not consistent with an evaluation in excess of 
30 percent.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130, a score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupation, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Thus, the GAF score assigned by the VA examiner, 
indicating only mild symptoms, supports the finding that an 
evaluation in excess of 30 percent is not warranted.

The Board has considered the argument set forth by the veteran's 
representative that GAF scores are often subjective and can vary 
from 10 to 12 points from the actual score.  Therefore, the 
veteran's representative argues that the veteran should be 
afforded another examination.  The Board disagrees.  The Board 
notes that it is not denying the veteran's claim based solely on 
the GAF score.  As noted above, the Board relied on the entire 
February 2002 VA examination report in denying the veteran's 
claim, including an interview with the veteran and his wife as 
well as a thorough mental status examination.  The GAF score 
listed in the diagnoses section is only one part of the 
examination report which indicates that the veteran's PTSD was 
properly rated as 30 percent disabling.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

In this case, there is no evidence indicating that the veteran's 
PTSD has caused marked interference with employment.  According to 
the April 1999 VA examination report, the veteran worked as a 
truck driver for many years and stopped working due to poor 
circulation in his legs.  He then underwent bypass surgery in 
1992.  The veteran also explained that he had gotten three to four 
speeding tickets and had difficulty renewing his commercial 
drivers' license.  Although the Board notes that the veteran's 
PTSD may impact his ability to work, such impairment has already 
been contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  Accordingly, there is not an 
approximate balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, VCAA, Pub. L. No. 106-475, 
114 Stat. 2096, 2098-2099 (2000), and the appeal is denied.  


ORDER

An evaluation in excess of 30 percent for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



